Name: 2005/225/EC: Commission Decision of 14 March 2005 amending Decision 2003/526/EC as regards classical swine fever control measures in Germany, France, Luxemburg and Slovakia (notified under document number C(2005) 600) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  means of agricultural production;  Europe;  agricultural activity;  agricultural policy
 Date Published: 2005-03-17; 2005-10-18

 17.3.2005 EN Official Journal of the European Union L 71/70 COMMISSION DECISION of 14 March 2005 amending Decision 2003/526/EC as regards classical swine fever control measures in Germany, France, Luxemburg and Slovakia (notified under document number C(2005) 600) (Text with EEA relevance) (2005/225/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), and in particular Article 10(4) thereof, Whereas: (1) In response to outbreaks of classical swine fever in certain Member States, Commission Decision 2003/526/EC of 18 July 2003 concerning protection measures relating to classical swine fever in Belgium, France, Germany and Luxembourg (2) was adopted. That Decision establishes certain additional disease control measures concerning classical swine fever. (2) The classical swine fever situation in certain areas of Rhineland-Palatinate in Germany, in the department of Moselle in France and in Luxembourg has significantly improved. This is also the case in the territories of the District Veterinary and Food Administrations of Levice, Nitra, TopoÃ ¾Ã any, NovÃ © Mesto nad VÃ ¡hom and the district PÃ ºchov in Slovakia. Therefore, the measures adopted by Decision 2003/526/EC in relation with these areas should no longer apply. (3) In the light of the overall disease situation of classical swine fever in other areas of Germany, France and Slovakia, it is appropriate to extend the validity of Decision 2003/526/EC. (4) Decision 2003/526/EC should therefore be amended accordingly. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2003/526/EC is amended as follows: 1. In Article 11, 30 April 2005 is replaced by 30 April 2006. 2. The Annex is replaced by the text in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 14 March 2005 For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 29. Directive as last amended by Directive 2002/33/EC of the European Parliament and of the Council (OJ L 315, 19.11.2002, p. 14). (2) OJ L 183, 22.7.2003, p. 46. Decision as last amended by Decision 2004/831/EC (OJ L 359, 4.12.2004, p. 61). ANNEX ANNEX PART I Areas of Germany and France referred to in Articles 2, 3, 5, 6, 7 and 8 1. Germany in the Bundesland Rhineland-Palatinate: (a) the Kreise: Bad DÃ ¼rkheim, Donnersbergkreis and SÃ ¼dliche WeinstraÃ e; (b) the Cities of: Speyer, Landau, Neustadt an der WeinstraÃ e, Pirmasens and Kaiserslautern; (c) in the Kreis Alzey-Worms: the localities Stein-Bockenheim, Wonsheim, Siefersheim, WÃ ¶llstein, Gumbsheim, Eckelsheim, Wendelsheim, Nieder-Wiesen, Nack, Erbes-BÃ ¼desheim, Flonheim, Bornheim, Lonsheim, Bermershein vor der HÃ ¶he, Albig, Bechenheim, Offenheim, Mauchenheim, Freimersheim, Wahlheim, Kettenheim, Esselborn, Dintesheim, Flomborn, Eppelsheim, Ober-FlÃ ¶rsheim, Hangen-Weisheim, Gundersheim, Bermersheim, Gundheim, Framersheim, Gau-Heppenheim, Monsheim and Alzey; (d) in the Kreis Bad Kreuznach: the localities Becherbach, Reiffelbach, Schmittweiler, Callbach, Meisenheim, Breitenheim, Rehborn, Lettweiler, Abtweiler, Raumbach, Bad Sobernheim, Odernheim a. Glan, Staudernheim, Oberhausen a. d. Nahe, Duchroth, Hallgarten, Feilbingert, HochstÃ ¤tten, Niederhausen, Norheim, Bad MÃ ¼nster a. Stein-Ebernburg, Altenbamberg, Traisen, FÃ ¼rfeld, Tiefenthal, Neu-Bamberg, Frei-Laubersheim, Hackenheim, Volxheim, Pleitersheim, Pfaffen-Schwabenheim, Biebelsheim, Guldental, Bretzenheim, Langenlonsheim, Laubenheim, Dorsheim, RÃ ¼mmelsheim, Windesheim, Stromberg, Waldlaubersheim, Warmsroth, Schweppenhausen, Eckenroth, Roth, Boos, HÃ ¼ffelsheim, SchloÃ bÃ ¶ckelheim, RÃ ¼desheim, Weinsheim, Oberstreit, WaldbÃ ¶ckelheim, Mandel, Hargesheim, Roxheim, Gutenberg and Bad Kreuznach; (e) in the Kreis Germersheim: the municipalities Lingenfeld, Bellheim and Germersheim; (f) in the Kreis Kaiserslautern: the municipalities Weilerbach, Otterbach, Otterberg, Enkenbach-Alsenborn, Hochspeyer, Kaiserslautern-SÃ ¼d, Landstuhl and BruchmÃ ¼hlbach-Miesau the localities Ramstein-Miesenbach, HÃ ¼tschenhausen, Steinwenden and Kottweiler-Schwanden; (g) in the Kreis Kusel: the localities Odenbach, Adenbach, Cronenberg, Ginsweiler, HohenÃ ¶llen, Lohnweiler, Heinzenhausen, Nussbach, Reipoltskirchen, Hefersweiler, Relsberg, EinÃ ¶llen, Oberweiler-Tiefenbach, Wolfstein, Kreimbach-Kaulbach, Rutsweiler a. d. Lauter, Rothselberg, Jettenbach and Bosenbach; (h) in the Rhein-Pfalz-Kreis: the municipalities Dudenhofen, Waldsee, BÃ ¶hl-Iggelheim, Schifferstadt, RÃ ¶merberg and Altrip; (i) in the Kreis SÃ ¼dwestpfalz: the municipalities Waldfischbach-Burgalben, Rodalben, Hauenstein, Dahner-Felsenland, Pirmasens-Land and Thaleischweiler-FrÃ ¶schen, the localities Schmitshausen, Herschberg, Schauerberg, Weselberg, Obernheim-Kirchenarnbach, Hettenhausen, Saalstadt, Wallhalben and Knopp-Labach. 2. France The territory of the department Bas-Rhine and Moselle:  located western of the road D 264 from the border with Germany at Wissembourg to Soultz sous forÃ ªts; northern of the road D 28 from Soultz sous forÃ ªts to Reichshoffen (the whole territory of the Municipality of Reichshoffen is included in in the area); eastern of the road D 62 from Reichshoffen to Bitche and then eastern of the road D 35 from Bitche to the border with Germany (in Ohrenthal); southern of the border with Germany from Ohrenthal to Wissembourg and;  of the municipalities Surbourg and Offwiller and the national forests of Mouterhouse and Ingwiller. PART II Areas of Slovakia referred to in Articles 2, 3, 5, 7 and 8 The territory of the District Veterinary and Food Administrations (DVFA) of Trnava (comprising PieÃ ¡Ã ¥any, Hlohovec and Trnava districts), TrenÃ Ã ­n (comprising TrenÃ Ã ­n and BÃ ¡novce nad Bebravou districts), Prievidza (comprising Prievidza and PartizÃ ¡nske districts), PÃ ºchov (comprising Ilava district only), Ã ½iar nad Hronom (comprising Ã ½iar nad Hronom, Ã ½arnovica and BanskÃ ¡ Ã tiavnica districts), Zvolen (comprising Zvolen, Krupina and Detva districts), BanskÃ ¡ Bystrica (comprising BanskÃ ¡ Bystrica and Brezno districts), LuÃ enec (comprising LuÃ enec and PoltÃ ¡r districts) and VeÃ ¾kÃ ½ KrtÃ ­Ã ¡.